DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Medic, Inc. application filed with the Office on 17 June 2020.

Claims 1-7 and 20-32 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 25 June 2020, is acknowledge and has been entered.

Priority
The instant application is a divisional application of a US Patent Application, 16/904,3015, which was filed on 8 May 2017.  Therefore, the instant application has an effective filing date of 8 May 2017.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “410” has been used to designate, according to the accompanying specification, both a cuvette ([0045]) and an electrode ([0045]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 

Specification
The disclosure is objected to because of the following informalities: the reference number, “410,” has been used to designate both a cuvette and an electrode in at least [0045] of the instant specification, as filed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 20-22, 24-29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over a published Japanese Patent Application to Oguro (JP H08-262017A; reference to machine translation to English) in view of a published paper by S. Song, et al. (“Aptamer-based biosensors”, Trends in Analytical Chemistry, 27(2), p. 108-117, Feb. 2008; hereinafter, “Song”).

Regarding claim 1, Oguro discloses a urine analyzer incorporated into a toilet ([0011]; Drawing 1; which reads upon the instantly claimed, “[]a medical toilet comprising an electrochemical cell”).  Oguro teaches the urine analyzer includes a polargraphic cell having a working electrode and counter electrode ([0021]), wherein the working electrode may include an enzyme-immobilized membrane ([0026]; which reads upon “a counter electrode; a functionalized electrode. . .”).
Oguro does not teach at least one aptamer.
However, Song discloses that aptamers have the ability to bind tightly to a broad range of targets (2nd ¶, 1. Introduction, p. 108; reads on “at least one aptamer . . .  wherein each of the at least one aptamer comprises at least one binding site which binds a component of a user’s urine”) and that aptamer-based biosensors possess unprecedented advantages compared to biosensors using natural receptors such as antibodies (3rd ¶, 1. Introduction, p. 108).  Further, Song teaches aptamers can be immobilized to solid surface supports, e.g., electrodes (last ¶, 3. Assay configuration, p. 109). Song explicitly teaches that aptamers can be utilized with labeling by with a redox active moiety (1st ¶, 4.1. Electrochemical, p. 110).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have made the substitution of the enzyme-immobilized membrane on the electrode, as taught by Oguro, for the aptamer-based redox detection, described by Song, as part of the detection bio-sensing system of Oguro because of the advantages provided by aptamers over antibodies, i.e., wide range of analytes and high reproducibility of synthesis (Song; 3rd ¶, 1. Introduction, p. 108), as well as reusability and efficient immobilization at high density (Song; 2nd ¶, 4. Assay formats, p. 110).

Regarding claim 2, Oguro teaches a urine collection container (74) and an L-shaped urine collection tube (78; [0017]), wherein the urine sample is transported to the polarograph cell (48; [0025]-[0026]).

Regarding claims 3 and 4, Song teaches multiple aptamer for a molecular target (last ¶, 2. Assay configuration, p. 110), wherein the aptamer binds to analytes with a number of binding sites on the aptamers (Figure 2).

Regarding claim 5, Oguro teaches the flow cell outputs a current corresponding to the concentration of the component to be inspected, and this current is amplified by the amplifier circuit (112) to perform A/D conversion of the microcomputer (110). It is input to the circuit and converted into a current value ([0027]).

Regarding claim 6, Oguro teaches a counter electrode ([0021]).

Regarding claim 7, Oguro teaches flow cell outputs a current corresponding to the concentration of the component to be inspected, and this current is amplified by the amplifier circuit (112) to perform A/D conversion of the microcomputer (110).

Regarding claim 20, it is well-established that voltammetry measurements can be performed with electrodes comprising a noble metal (e.g., platinum).

Regarding claims 21 and 22, Oguro teaches a polarographic cell having a working electrode therein ([0021]).

Regarding claim 24, Song teaches ferrocene labels (Figure 3).

Regarding claim 25, the utilization of the structure recited in claims 1, 2, and 5 covers the limitations recited in instant claim 25.

rd ¶, 1. Introduction, p. 108).

Regarding claim 27, it is well-established that voltammetry measurements can be performed with electrodes comprising a noble metal (e.g., platinum).

Regarding claims 28, 29 and 32, Oguro teaches the flow cell outputs a current corresponding to the concentration of the component to be inspected, and this current is amplified by the amplifier circuit (112) to perform A/D conversion of the microcomputer (110). It is input to the circuit and converted into a current value ([0027]).

Regarding claim 31, Song teaches that aptamers can be utilized with labeling by fluorescent dyes (2nd ¶, 4.2. Optical, p. 113; e.g., Figure 6A & 6B).

Allowable Subject Matter
Claims 23 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Oguro teaches a polarographic cell, but does not teach a track comprising track rails, as required by instant claim 23.  Further, the cited prior art does not teach aptamer on a protein scaffold.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on 
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
25 March 2022